Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,304,107. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application, although different, are merely a broader version of the claims in Patent 10,304,107.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1- 16 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. See PTO 892, beyondawordl-6, a collection of webpages).

	In regards to claim 1, Beyoundaword discloses a computer-implemented system to create personalized artwork, including word clouds, for making personalized goods, the system comprising:
an art creation server comprising a processor, a data store, and a controller comprising a plurality of subsystems including a data management engine, a randomization engine, and an online shopping engine (Beyoundaword1), page 1);
wherein each of the plurality of subsystems is configured to manipulate data included in the data store (Beyoundaword4, page 1, data is manipulated to create the random artwork);
wherein the data management engine is configured to receive a plurality of art objects (Beyoundaword4, page 2, different objects create different types of art);
wherein the randomization engine is configured to automatically generate the personalized artwork by selectively layering a subset of the plurality of art 
wherein the randomization engine is configured to automatically generate a rendering of the personalized artwork (Beyoundaword1, page 1, typographic art, personalized art is created with word art on a photo) and display the rendering on a display screen, wherein the rendering is configured to be edited by a user (Beyoundaword5, page 2, emailed proof is sent to user for proofing during the order process, once proofed the order is completed using stored objects);
wherein the online shopping engine is configured to process a purchase order for a good including the personalized artwork (Beyoundaword3, page 3, checkout page in ecommerce system); and
wherein the data store is configured to store the selected art objects, the personalized artwork, and the purchase order as personalized purchase information configured to be output to a production device for making the good to include the rendering of the personalized artwork using the personalized purchase information in the data store (Beyoundaword5, page 2, emailed proof is sent to user for proofing during the order process, once proofed the order is completed using stored objects).

In regards to claim 2, Beyoundaword teaches wherein the data management engine is further configured to retrieve from the plurality of art objects a pre-set outline shape, a pre-set design element, and a pre-set medium setting (Beyoundaword5, pages 1 and 2).

In regards to claim 3, Beyoundaword teaches an art object server configured to be in data communication with the art creation server; wherein the data management engine is further configured to retrieve at least one of the pre-set outline shape, the pre-set design element, and the pre-set medium setting from the art object server (Beyoundaword5, pages 1 and 2)

In regards to claim 4, Beyoundaword teaches wherein the art creation server is configured to be in data communication with a consumer client via a network; and wherein the data management engine is configured to be operated by the consumer client to include in the selected art objects at least one of a custom outline shape, a custom design element, and a custom medium setting (Beyoundaword5, pages 1 and 2).

In regards to claim 5, Beyoundaword teaches wherein the data management engine is further configured to be operated by the consumer client to include in the selected art objects at least one design element including at least one of user-specified text as the selected words and user-specified images, defined as dynamic input (Beyoundaword5, pages 1 and 2).

In regards to claim 6, Beyoundaword teaches wherein the art creation server is configured to be in data communication with a consumer client via a network; and 

In regards to claim 7, Beyoundaword teaches wherein the selected art objects further include at least one of a medium setting, an outline shape, and a design element (Beyoundaword4.

In regards to claim 8, Beyoundaword teaches wherein at least one of the selected art objects comprises a photo object (Beyoundaword4, typographic photo art).

In regards to claim 9, Beyoundaword teaches a computer-implemented method to create personalized artwork, including word clouds, for making personalized goods, including the use of an art creation server comprising a processor, a data store, and a controller comprising a plurality of subsystems including a data management engine, a randomization engine, and an online shopping engine with each of the plurality of subsystems being configured to manipulate data included in the data store, the method comprising:
receiving a plurality of art objects with the data management engine; automatically generating the personalized artwork with the randomization engine by selectively layering a subset of the plurality of art objects, defined as selected art objects including selected words;

processing a purchase order, using the online shopping engine, for a good including the personalized artwork; and
storing the selected art objects, the personalized artwork, and the purchase order as personalized purchase information in the data store; and
outputting the personalized purchase information from the data store to a production device for making the good to include the rendering of the personalized artwork (see response to claim 1).

In regards to claim 10, Beyoundaword teaches retrieving, using the data management engine, from the plurality of art objects a pre-set outline shape, a pre-set design element, and a pre-set medium setting (see response to claim 2).

In regards to claim 11, Beyoundaword teaches retrieving, using the data management engine, at least one of the pre-set outline shape, the pre-set design element, and the pre-set medium setting from an art object server in data communication with the art creation server (see response to claim 3).

In regards to claim 12, Beyoundaword teaches wherein the art creation server is configured to be in data communication with a consumer client via a network; and the method further comprising operating the data management engine by the consumer 

In regards to claim 13, Beyoundaword teaches wherein the data management engine is further configured to be operated by the consumer client to include in the selected art objects at least one design element including at least one of user-specified text as the selected words and user-specified images, defined as dynamic input (see response to claim 5).

In regards to claim 14, Beyoundaword teaches operating the online shopping engine by a consumer client, in data communication with the art creation server via a network, to purchase the good (see response to claim 6).

In regards to claim 15, Beyoundaword teaches wherein the selected art objects further include at least one of a medium setting, an outline shape, and a design element (see response to claim 7).

In regards to claim 16, Beyoundaword teaches wherein at least one of the selected art objects comprises a photo object (see response to claim 8).

Discussion of Additional Prior Art
	(i) US PG PUB 20140223462 to Aimone teaches the creation of Word clouds to form personalized artwork.


	(iii) Posterhaste.com teaches personalizing artwork with words.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625